DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 03 May 2022 is acknowledged.  Applicant has elected claim 18 as being directed to Species A.  However, claim 18 recites a loop member as the front tool securing feature, which is the loop (1300C) of Species C (Fig. 2B) (see Para 0040).
Claims 3, 10, 11, 18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 May 2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “1002A” (Para 0026), “1506”, “1003A” (Para 0029), “2102”, “2110”, “1506”, “2102”, “2104”, “1500” (Para 0031), “2018”, “2005” (Para 0033).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Specification
The disclosure is objected to because of the following informalities: Para 0040, line 1, “FIG. 2C” should read --FIG. 2B--.  The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Claim Objections
Claims 6, 8, 9, 12 and 17 are objected to because of the following informalities: 
- Claim 6, line 1-2, “the second first tool retaining clip” should read --the second tool retaining clip--
- Claim 8, each instance of “usage base” should read --usage base assembly--
- Claim 9, line 1, “usage base” should read --usage base assembly--
- Claim 17, lines 1-2, “the second first tool retaining clip” should read --the second tool retaining clip--
- Claim 17, line 3, “as member” should read --as a member--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 6, it is unclear how the second tool retaining clip can be placed in position with the front mounting portion of the usage base assembly because claim 1 recites the first tool retaining clip mounted to the usage base assembly.  The elected embodiment of Fig. 1A appears to only support one tool retaining clip mounted on the usage base assembly.  Appropriate explanation or correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8, 12-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao (US Pat. No. 9,925,657 B1).
In regards to claim 1, Kao teaches a system for securing tools for use, storage, and transport, comprising: a tool securing assembly comprising at least a first tool retaining clip (20A, Fig. 5), the at least first tool retaining clip comprising a front tool securing feature (24A) and a rear securing portion with a lower connection feature (222) and an upper connection feature (222); and a usage base assembly (10) comprising a front mounting portion (16) with a counterpart lower base connection feature (144) and a counterpart upper base connection feature (144), such that when the rear securing portion of the at least first tool retaining clip is placed in position with the front mounting portion of the usage base assembly, the lower connection feature and counterpart lower base connection feature and the upper connection feature and counterpart upper base connection feature interact to secure the at least first tool retaining clip to the usage base assembly, and a rear securing portion (12) extending parallel to the front mounting portion and at least a portion of the rear securing portion separated from the front mounting portion by a retaining recess (e.g.; between 142).
In regards to claim 2, Kao teaches  the front securing feature of the at least first tool retaining clip comprises two opposite curved members (242A) that extend towards one another from a common base to opposite distal ends that parallel one another to define a curved tool retaining space (e.g.; at curved portions 244A) with a tool insertion opening defined between the distal ends which is in communication with the tool retaining space.
In regards to claim 6, Kao teaches a second tool retaining clip (20A), the second first tool retaining clip comprising a front tool securing feature (24A) and a rear securing portion with a lower connection feature (222) and an upper connection feature (222), such that when the rear securing portion of the second tool retaining clip is placed in position with the front mounting portion of the usage base assembly, the lower connection feature and counterpart lower base connection feature (144) and the upper connection feature and counterpart upper base connection feature (144) interact to secure the second tool retaining clip to the usage base assembly.
In regards to claim 7, Kao teaches  the usage base assembly (10) further comprises a top member (142) extending between the rear securing portion and the front mounting portion to define and upper end of the retaining recess.
In regards to claim 8, Kao teaches the front mounting portion of the usage base further comprises a seat (18), and the rear securing portion of the at least one tool retaining clip is received in the seat when the usage base and the at least first tool retaining clip are secured together.
In regards to claim 12, Kao teaches a modular tool retaining clip system for securing tools for use, storage, and transport, comprising: a usage base assembly (10) comprising a front mounting portion comprising a planar front member (16), and a seat (146) formed as a recess for receiving a tool retaining clip assembly, a rear securing portion (12) extending parallel to the front mounting portion and at least a portion of the rear securing portion separated from the front mounting portion by a retaining recess (e.g.; between 142); and at least a first tool retaining clip (24A, Fig. 5), the at least first tool retaining clip comprising a front tool securing feature (24A) and a rear securing portion (i.e.; the portion extending into 184) which is formed as member corresponding to the seat to be received thereon.
In regards to claim 13, Kao teaches the rear securing portion of the at least one tool retaining clip comprises a generally planar member (portion between 222) and the seat comprises a slot (184) defined by a rear wall and a front wall (front and rear walls of 18), such that when the rear securing portion is slidably inserted into the seat, at least a portion (224) of the rear securing portion is secured between the rear wall and the front wall.
In regards to claim 14, Kao teaches the rear securing portion of the at least one tool retaining clip comprises an upper connection feature (222) and the front mounting portion of the usage base assembly includes counterpart upper base connection feature (144), such that when the rear securing portion is slidably inserted into the seat, the upper connection feature and counterpart upper base connection feature interact to secure the at least first tool retaining clip to the usage base assembly.
In regards to claim 15, Kao teaches the front securing feature of the at least first tool retaining clip comprises two opposite curved members (242A) that extend towards one another from a common base to opposite distal ends that parallel one another to define a curved tool retaining space (e.g.; at curved portions 244A) with a tool insertion opening defined between the distal ends which is in communication with the tool retaining space.
In regards to claim 17, Kao teaches a second tool retaining clip (i.e.; another of 24A), the second first tool retaining clip comprising a front tool securing feature and a rear securing portion which is formed as member corresponding to the seat to be received thereon.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kao (US Pat. No. 9,925,657 B1) in view of Kao (US Pat. No. 8,302,786 B2).
In regards to claim 4 and 16, Kao ‘657 does not particularly teach the front securing feature is at least partially formed from a resilient material and the tool insertion opening is sized and configured to correspond to a portion of a first tool, such that the tool insertion opening has an unactuated width which is smaller than a diameter of the portion of the first tool, such that when the portion of the first tool is inserted though the tool insertion opening, the tool insertion opening flexes to allow the portion of the first tool to pass therethrough, then returns to the unactuated position.
Kao ‘786 teaches the front securing feature is at least partially formed from a resilient material and the tool insertion opening is sized and configured to correspond to a portion of a first tool, such that the tool insertion opening (at 233, Fig. 8) has an unactuated width which is smaller than a diameter of the portion of the first tool (31), such that when the portion of the first tool is inserted though the tool insertion opening, the tool insertion opening flexes to allow the portion of the first tool to pass therethrough, then returns to the unactuated position (Col 3, Lines 4-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kao ‘657 such that the front securing feature is at least partially formed from a resilient material and the tool insertion opening is sized and configured to correspond to a portion of a first tool, such that the tool insertion opening has an unactuated width which is smaller than a diameter of the portion of the first tool, such that when the portion of the first tool is inserted though the tool insertion opening, the tool insertion opening flexes to allow the portion of the first tool to pass therethrough, then returns to the unactuated position as taught by Kao ‘786.  The motivation would have been for the purpose of providing an adequate clamping force on the tool portion.
In regards to claim 5, in modifying Kao ‘657, Kao ‘786 teaches a tool insertion opening (at 233, Fig. 8) that is sized such that a first tool can be rotated as it is inserted though the tool insertion opening based on the tool’s particular size.
Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional prior art related to Applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631